,r
               Case 1:20-cr-00011-CM Document 1 Filed 01/07/20 Page 1 of 6


     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                               -   -   -    X
                                                                     INFORMATION
     UNITED STATES OF AMERICA
                                                                     20 Cr.        ()
                   -   V.    -


      IMAAD ZUBERI,

                             Defendant.                     =20 CRIM. 011
                                          -----x

                                         Count One
                                  (Obstruction of Justice}

                  The United States Attorney charges:·

                  1.        The charge herein stems from an effort by IMAAD

     ZUBERI,     the        defendant,    to   obstruct         a     federal     grand     jury

     investigation into the source of funds used by ZU~ERI to make a

     substantial donation to the 58 th Presidential Inaugural Committee,

     a 50l(c) (4) organization formed to support the 2017 inauguration

     of President Donald J. Trump (the "PIC").                      As detailed below, upon

     learning    of     that     investigation,            ZUBERI    took     numerous    steps,

     including reimbursing one source of those funds via a back-dated

     check, to obstruct the federal criminal investigation.

                  2.        At all relevant times, IMAAD ZUBERI, the defendant,

     was a     significant donor to political candidates and campaigns,

     making millions of dollars in contributions in his name, the name

     of his spouse,          and the name of his venture capital firm,                    Avenue

     Ventures, to various political candidates and committees.
         Case 1:20-cr-00011-CM Document 1 Filed 01/07/20 Page 2 of 6
                                                      •'



              3.         On or about December 27,           2016,    IMAAD ZUBERI,          the

defendant, made a $900,000 donation to the PIC.                           Although ZUBERI

made the donation to the PIC in the name of "Avenue Ventures," the

donation was         in     fact   funded    using    money       obtained       from     other

sources, including a United States national ("Donor-1").

              4.         In particular,     in or about November 2016,                    IMAAD

ZUBERI, the defendant, asked Donor-1 to make a substantial donation

to the PIC,         promising Donor-1,            in return,      exclusive access           to

certain inaugural events.                On or about November 15, 2016, Donor-1

gave ZUBERI a $50,000 check.                 At ZUBERI's request, Donor-1 made

the   check        out    to   Avenue     Ventures.         However,       Donor-1        wrote

"Inauguration 17" in the memo line of the check to make clear that

it was intended as a donation to the PIC, and Donor-1 understood

that ZUBERI would report Donor-l's donation as such.

              5.         IMAAD ZUBERI, the defendant, did not in fact inform

the PIC or the Federal Election Commission that certain of the

funds for his $900,000 donation came from others, including Donor-

1.

              6.         Donor-1   subsequently       decided       not    to    attend     the

inaugural      ceremonies          and     demanded        that   IMAAD         ZUBERI,     the

defendant, return the $50,000 to him.                       ZUBERI did not initially

do so.



                                              2
          Case 1:20-cr-00011-CM Document 1 Filed 01/07/20 Page 3 of 6



             7.     On or about February 5, 2019, media organizations

reported that a federal grand jury in the Southern District of New

York had served the             PIC with a       grand    jury subpoena and that

prosecutors were investigating the source of funds donated to the

PIC, including any foreign sources (the "SDNY Investigation").                          In

particular,       those     reports     indicated        that     IMAAD   ZUBERI,      the

defendant, and Avenue Ventures were the only donors named in the

subpoena and that ZUBERI's $900,000 donation to the PIC was being

"scrutinized by federal prosecutors in the Southern District of

New York."

             8.     In    or    about   February     2019,        shortly      after   the

reports   of      the    SDNY   Investigation      involving        the   PIC    and   the

donation made by IMAAD ZUBERI, the defendant, ZUBERI asked Donor-

1 to meet him in person.

             9.     On or about February 25,              2019,    IMAAD ZUBERI,       the

defendant,     met with Donor-1 at a restaurant in California.                         At

this meeting, ZUBERI and Donor-1 discussed the SDNY Investigation,

and   ZUBERI      asked Donor-1,        in   substance,         whether   he    had been

contacted by federal investigators.                During the meeting, Donor-1

asked ZUBERI to refund the $50,000 that Donor-1 had given ZUBERI

as an intended donation to the PIC.                 ZUBERI initially refused to

do so.    However,        when Donor-1 reminded ZUBERI that Donor-1 had

written on the check itself              "Inauguration 17,"          ZUBERI promptly
                                             3
           Case 1:20-cr-00011-CM Document 1 Filed 01/07/20 Page 4 of 6
                                                          •'



agreed to repay Donor-1.              ZUBERI then wrote a check to Donor-1 for

$50,000, indicating in the memo line that it was a "refund."

                10.   Moreover,       although      IMAAD        ZUBERI,        the   defendant,

wrote the check on February 25, 2019, i.e., the date of the meeting

described above, ZUBERI back-dated the refund check to February 1,

2019, in order to make it appear that ZUBERI had returned Donor-

l's money before he learned of the SDNY Investigation into the

source of funds for the $900,000 PIC donation.

                11.   In   addition,          IMAAD            ZUBERI,         the    defendant,

intentionally deleted emails with individuals who provided money

to ZUBERI at and around the time of his $900,000 donation to the

PIC,     including emails with a              foreign national                 ( "Donor-2")   who

transferred approximately $5.8 million to the account ZUBERI used

to, fund the PIC donation at and around the time the donation was

made.       Moreover,      on    or    about       July        30,     2019,     after   federal

prosecutors informed ZUBERI,              through counsel that they believed

that ZUBERI had intentionally deleted pertinent emails with Donor-

2,     ZUBERI    contacted his        email    service provider                 and asked,     in

substance, how to ensure that copies of his emails were not stored

on a server.

                                Statutory Allegations

                12.   On or about        February 25,                2019,     in the    Southern

District of New York and elsewhere,                   IMAAD ZUBERI, the defendant,
                                               4
         Case 1:20-cr-00011-CM Document 1 Filed 01/07/20 Page 5 of 6



corruptly did alter,      destroy,   mutilate    and   conceal   a    record,

document,   and other object,    and did attempt to do so,           with the

intent to impair the object's integrity and availability for use

in an official proceeding, and did otherwise obstruct, influence,

and impede an official proceeding, and did attempt to do so,               to

wit, ZUBERI attempted to conceal $50,000 that he had used to make

a   donation to the PIC but had failed to properly disclose by

returning the money to Donor-1 and back-dating the refund check to

make it appear that the money had been refunded before ZUBERI

learned of the federal investigation into his donation.

      (Title 18, United States Code, Sections 1512(c) and 2.)



                                         G ~ BERMAN
                                         United States Attorney




                                     5
Case 1:20-cr-00011-CM Document 1 Filed 01/07/20 Page 6 of 6




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                           - v. -

                      IMAAD ZUBER!,

                       Defendant.


                       INFORMATION

                      20 Cr.         ()

              (18 U.S.C.   §§   1512(c) and 2.)


                            GEOFFREY S. BERMAN
                       United States Attorney
